United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
SMITHSONIAN INSTITUTION, MUSEUM
SUPPORT CENTER, Suitland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0248
Issued: May 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 14, 2016 appellant, through counsel, filed a timely appeal from a
September 19, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease claim due to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 13, 2015 appellant then a 58-year-old lead security guard, filed an
occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome as a
result of typing on an elevated desk at work all day. She first became aware of her condition on
September 29, 2014 and realized that it was causally related to her work on October 2, 2014.
Appellant stopped work on January 16, 2015 and had carpal tunnel surgery.
Appellant submitted a January 9, 2015 report from Dr. Sabine Balzora, a Board-certified
internist, who diagnosed right trigger thumb, bilateral carpal tunnel syndrome, osteoarthritis of
the knees, and joint pain. Dr. Balzora recommended use of a thumb splint for 12 to 22 hours per
day and a cane to prevent falls due to knee pain. In another January 9, 2015 report, she noted
being appellant’s primary care physician and advised that appellant had conditions involving the
ligaments of her right thumb and carpal tunnel syndrome of her right hand and wrist.
Dr. Balzora advised that, due to these acute medical conditions and upcoming surgery, appellant
was unable to safely carry or operate her weapon for the next four weeks. In a verification of
treatment form dated February 12, 2015, she noted that appellant was on acetaminophen-codeine
for pain.
Appellant submitted a verification of treatment form dated December 19, 2014, from
Dr. Sidney G. Chetta, a Board-certified orthopedist, who noted that she was scheduled to have
surgery on January 16, 2015 and would be unable to work for approximately three to four weeks
to allow adequate recovery time. On January 30, 2015 Dr. Chetta saw her in follow-up after
surgery. In a verification of treatment form dated January 30, 2015, he noted having treated
appellant on January 16 and 30, 2015. Dr. Chetta indicated that she could return to office work
on February 16, 2015, but was unable to carry a weapon for eight weeks. In an attending
physician’s report (Form CA-20) dated February 13, 2015, he diagnosed carpal tunnel syndrome
and right trigger thumb. Dr. Chetta noted that appellant had carpal tunnel release on January 16,
2015 and was undergoing postoperative care. He advised that she was totally disabled from
January 16 to February 16, 2015 and could return to work on February 17, 2015. In a Form CA16 dated February 13, 2015, Dr. Chetta diagnosed carpal tunnel syndrome and right trigger
thumb. He noted that appellant had a right carpal tunnel release on January 16, 2015 and was
undergoing postoperative care. Dr. Chetta noted that she was totally disabled from work during
the period January 16 to February 16, 2015. In a verification of treatment form dated
February 17, 2015, he indicated that appellant could return to work on February 23, 2015.
By letter dated April 30, 2015, OWCP advised appellant of the type of evidence needed
to establish her claim. It particularly requested that she submit additional information including
a comprehensive medical report from her treating physician containing a reasoned explanation as
to how the specific work factors had contributed to her claimed injury.
Appellant provided a January 16, 2015 operative report from Dr. Chetta, who performed
a carpal tunnel release of the right wrist and A1 pulley release of the right thumb. Dr. Chetta
diagnosed carpal tunnel syndrome right wrist and trigger finger right thumb. In a progress note
dated January 30, 2015, he indicated that appellant was status post right carpal tunnel release on
January 16, 2015. Dr. Chetta indicated that the incision was clean and dry without drainage, the
radial, medial, and ulnar motor strength was intact, and numbness and tingling in the medial

2

distribution was resolving. In a February 10, 2015 duty status report, he diagnosed right carpal
tunnel syndrome and indicated that appellant could return to work on May 1, 2015 subject to
restrictions. In a treatment verification form dated April 30, 2015, Dr. Chetta treated her on
February 17, 2015 and noted that she could resume light-duty work until May 13, 2015.
Appellant also submitted evidence from a nurse practitioner and physical therapy records.
By decision dated June 26, 2015, OWCP accepted that appellant did engage in the noted
employment factors, but denied the claim as the medical evidence of record failed to establish an
injury or medical condition causally related to the accepted work factors.
On June 21, 2016 appellant, through counsel, requested reconsideration. She submitted a
June 9, 2016 report from Dr. Neil Allen, a Board-certified neurologist and internist. Dr. Allen
did not examine appellant, but reviewed her medical records. He noted that she had reported
being employed as an armed security guard which required typing on an elevated desk which
forced flexion of her wrists, lifting up to 15 pounds and grasping, eight hours per day. Appellant
noted that after two years in the job she noticed gradually worsening soreness on the inside of the
right wrist, with grip strength weakness, and tingling in the palm of the hand. Dr. Chetta treated
her, diagnosed carpal tunnel syndrome, and performed a carpal release on January 16, 2015.
Appellant’s current symptoms were intermittent pain and difficulty making a closed fist.
Dr. Allen opined that her right wrist injury was work related and her case should be accepted for
right carpal tunnel syndrome. He advised that appellant denied any symptoms related to carpal
tunnel syndrome before her work as a security guard for the employing establishment.
In support of his causation opinion, Dr. Allen cited the Merck Manual which noted that
the compression of the carpal tunnel produces paresthesia in the radial-palmar aspect of the hand
plus pain in the wrist, in the palm, or sometimes proximal to the compression site in the forearm,
and sensory deficit in the palmar aspect of the first three digits and/or weakness of thumb
opposition. He noted that appellant’s symptoms were consistent with the Merck Manual.
Dr. Allen noted that the Merck Manual described possible etiologies related to carpal tunnel
syndrome and occupations that require repeated forceful wrist flexion, violent muscular activity
or forcible overextension of a joint, and mechanical stress like typing in a biomechanically
unsound setting. He indicated that in appellant’s case her elevated desk would produce
repetitive, forceful wrist flexion. Dr. Allen also cited the A.M.A., Guides to the Evaluation of
Disease and Injury Causation which indicated that occupations requiring repetitive hyperflexion
and twisting of wrists increases the risk of carpal tunnel syndrome twofold. He noted other risk
factors included manual handling, repetitive work, sustained forceful movement and repetitive
work, force and duration of wrist flexion, and sustained forceful movement. Dr. Allen opined
that for those reasons appellant’s work duties led to the development of carpal tunnel syndrome
in the right wrist due to repetitive activity.
In a decision dated September 19, 2016, OWCP denied modification of the decision
dated June 26, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of

3

duty, the employee must submit sufficient evidence to establish that she experienced a specific
event, incident, or exposure occurring at the time, place, and in the manner alleged. The
employee must also establish that such event, incident, or exposure caused an injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is undisputed that appellant’s work duties as a lead security guard involved typing on
an elevated desk for prolonged periods of time, lifting up to 15 pounds, and grasping. However,
the Board finds that she has submitted insufficient medical evidence to establish that her
diagnosed conditions are causally related to specific employment factors.
Appellant submitted a June 9, 2016 report from Dr. Allen, who had not examined her, but
had reviewed her medical records. Dr. Allen generally noted appellant’s job duties, her medical
history, and reported symptoms. He advised that her reported symptoms and work factors were
consistent with the Merck Manual’s description of possible etiologies for carpal tunnel
syndrome. Dr. Allen also referenced the A.M.A., Guides to the Evaluation of Disease and Injury
Causation, as supporting that appellant’s condition was contributed to by work duties that
involved repetitive activity. He opined that her right wrist injury was work related and her case
should be accepted for right carpal tunnel syndrome. Although Dr. Allen supported causal
relationship, he did not provide sufficient medical rationale explaining the basis of his
conclusory opinion regarding the causal relationship between appellant’s diagnosed conditions
and her work duties.5 He did not explain how or why typing on an elevated desk would have
3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

Solomon Polen, 51 ECAB 341 (2000).

5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

caused or aggravated the diagnosed conditions. Instead Dr. Allen cited medical literature. The
Board has held that excerpts from publications have little probative value in resolving medical
questions unless a physician shows the applicability of the general medical principles discussed
in the articles to the specific factual situation in a case.6 Here, Dr. Allen provided little medical
rationale to explain how the medical journals applied to appellant’s particular situation. He also
noted that appellant denied carpal tunnel symptoms prior to her employment for the employing
establishment. The Board, however, has held that an opinion that a condition is causally related
to an employment injury because the employee was asymptomatic before the injury is
insufficient, without supporting rationale, to support a causal relationship.7 Therefore, the report
of Dr. Allen is insufficient to meet appellant’s burden of proof.8
Appellant submitted reports and treatment notes from Dr. Chetta. Dr. Chetta noted
appellant’s status, findings, diagnoses, and recommended treatment. However, these reports are
insufficient to establish the claim as he did not provide a history of injury9 or specifically address
whether appellant’s employment activities had caused or aggravated a diagnosed medical
condition.10 Likewise, reports from Dr. Balzora on January 9, 2015, who noted treating
appellant, are also insufficient to establish the claim as she did not address whether appellant’s
employment activities had caused or aggravated a diagnosed medical condition.11
The record also contains evidence from a nurse practitioner and a physical therapist. The
Board has held that treatment notes signed by nurse practitioners or physical therapists are not
considered medical evidence as these providers are not considered physicians under FECA.12
The remainder of the medical evidence does not provide an opinion on the causal
relationship between appellant’s job and her diagnosed carpal tunnel syndrome. For this reason,
this evidence is not sufficient to meet appellant’s burden of proof.13

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Kimper Lee, 45 ECAB 565 (1994).

8

See L.D., Docket No. 09-1503 (issued April 15, 2010) (the fact that a condition manifests itself during a period
of employment does not raise an inference that there is a causal relationship between the two).
9

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

See id.

12

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physicians assistants, nurses, and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law). See also Paul Foster, 56
ECAB 208 (2004).
13

See supra note 10.

5

The employing establishment issued appellant a Form CA-16 authorizing medical
treatment. The Board has held that where an employing establishment properly executes a Form
CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, it creates a contractual obligation, which does not involve the
employee directly, to pay the cost of the examination or treatment regardless of the action taken
on the claim.14 Although OWCP denied appellant’s claim for an injury, it did not address
whether she would be entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this matter.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational disease claim due to factors of her employment.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
14

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

6

